ACCEPTED
                                                                                                14-14-00947-cv
                                                                                  FOURTEENTH COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                          12/28/2014 9:14:16 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                         CLERK

                                    No. 14-14-00947-CV

                                                                               FILED IN
MARIANN BACHARACH,                          §                           14th COURT
                                                          IN THE 14TH DISTRICT       OF APPEALS
                                                                           HOUSTON, TEXAS
               Appellant                   §                            12/29/2014 9:46:00 AM
                                                                        CHRISTOPHER A. PRINE
                                           §                                     Clerk

v.                                         §              COURT OF APPEALS
                                           §
John Doe aka Chris Carmona,                §
              Appellee                     §              HOUSTON, TEXAS




     APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE AFFIDAVIT OF INDIGENCE


        Appellant Mariann Bacharach files this Motion for Extension of Time to File
Affidavit of indigence pursuant to TEX. R APP.P.20.1(c)(3) and would respectfully show:
        Appellant is appealing from a appealable order signed by the County Court at Law
#2 County Court Harris County Texas on 10/15/2014 in the case styled John Doe v.
Mariann Bacharach, cause no. 1050977. The deadline to file the Affidavit of Indigence
was 11/20/2014. The Affidavit of Indigence was filed in the trial court on 12/16/2014.
Appellant seeks an extension of time until 12/16/2014 to file the Affidavit of Indigence.
This is Appellant’s first request for an extension of time to file the Affidavit of Indigence.


This extension of time is necessary because the Appellant is currently involved in three
appeals over the same issue. The Appellant had been instructed to assess all costs of
filing the appeals before determining if she could afford to proceed and filed her
affidavit with the trial court after these costs had been assessed. This extension of time
is not sought for the purposes of delay, but so that justice may be done.
       For these reasons, Appellant respectfully requests that the Court grant this
motion and extend the deadline to file the Affidavit of Indigence until 12/16/2014.
Appellant also requests all other relief to which Appellant is justly entitled.


Respectfully submitted,


By: __//s mariann bacharach/__________________
Mariann Bacharach
P.O. Box 8217
Houston, Texas 77288
832-352-5926
bacharachmariann@gmail.com




                             CERTIFICATE OF CONFERENCE

       I certify that I conferred with counsel for Appellee regarding this motion and that

Appellee is opposed to this motion.


                                                         //s mariann bacharch/
                                                         [Counsel for Appellant]


                                CERTIFICATE OF SERVICE

       I certify that on [insert date], I mailed a copy of this motion to the following

counsel by First Class U.S. Mail eFile notice:

       ERIC DICK
4325 Tulsa
Houston TX 77092
      Counsel for Appellee


                             //s mariann bacharach/
                             [Counsel for Appellant]